Following the rendition of the opinion of the court, filed April 23, 1940, in the case of Louis Annacone, Inc.v. M-A-C Plan, Inc. of Rhode Island, (64 R.I. 405) the plaintiff was given opportunity to show cause, if any he had, why judgment for the defendant should not be ordered to be entered in the superior court.
The court has considered the argument made on behalf of saidLouis Annacone, Inc. and now it is ordered that the case be remitted to the superior court for entry of judgment for the defendant.